REINHARDT, Circuit Judge,
dissenting:
We are required to defer to the factfinder in discrimination cases in which the defendant’s motive is at issue. Issues of motive, therefore, may not be decided on summary judgment. Because ARCO’s motive was at issue in this case, and because the majority holds that it was properly resolved on summary judgment, I dissent.
I do not think it matters whether we classify the Reyeses’ claims as disparate treatment, mixed motive, or both. There is evidence in the record of racial bias on ARCO’s part. The issue is whether that bias provided the motive for the failure to renew the Reyeses’ franchise.
Both Supreme Court precedent and our own case law emphasize that questions of motive are for the jury to decide. See, e.g., St. Mary’s Honor Center v. Hicks, — U.S. -, —, 113 S.Ct. 2742, 2749, 125 L.Ed.2d 407 (1993); Sischo-Nownejad v. Merced Community College Dist., 934 F.2d 1104, 1111 (9th Cir.1991); Lowe v. City of Monrovia, 775 F.2d 998, 1008 (9th Cir.1985), as amended, 784 F.2d 1407 (9th Cir.1986). We have stated that the ultimate question whether the employer’s act was motivated by bias “can only be resolved through a ‘searching inquiry’ — one that is most appropriately conducted by the fact-finder, upon a full record.” Sischo-Nownejad, 934 F.2d at 1111. Such a careful, intensive inquiry is necessary because an employer’s intent to discriminate is “a pure question of fact.” Pullman-Standard v. Swint, 456 U.S. 273, 287-88, 102 S.Ct. 1781, 1789-90, 72 L.Ed.2d 66 (1982); see also St. Mary’s Honor Center, — U.S. at-, 113 S.Ct. at 2749, Sischo-Nownejad, 934 F.2d at 1111, Lowe, 775 F.2d at 1008. Ordinarily, in cases of this nature, .the question of motive is simply not appropriately decided on summary judgment. The factfinder must be permitted to consider the evidence of discriminatory intent. Sischo-Nownejad, 934 F.2d at 1111.
The majority states that the Reyeses presented “bits of evidence that point to racial bias on the part of ARCO.” Maj. op. at 1470. The plaintiffs in both Sischo-Nownejad and Lowe, however, presented evidence of no greater order of magnitude than the Reyes-es. Sischo-Nownejad was called “an old warhorse” and a “women’s libber,”'her students were referred to as “little old ladies,” and some of her courses were reassigned. 934 F.2d at 1107-08. Yet we found that enough to “raise an inference of discriminatory intent” and, therefore, enough to “create a genuine issue of material fact regarding whether the defendants’ articulated reasons are pretextual.” Id. at 1112. Lowe was told that the Monrovia police force included no *1474women and no African-Americans, and was encouraged to apply to the Los Angeles Police Department instead. 775 F.2d at 1009. We found that sufficient to “conclude that there is a genuine issue of material fact regarding [Monrovia’s] motive in failing to hire Lowe.” Id. (footnote omitted). Here, supervisors told the Reyeses to replace their Filipino cashiers with white cashiers and to “fire the Arabs,” and were informed by a supervisor that he did not like Filipinos doing the bookkeeping. Maj. op. at 1470. , Given that the Reyeses are Filipino, that is sufficient under Sischo-Nownejad and Lowe to raise an inference of ARCO’s discriminatory motive and, therefore, to defeat summary judgment.
The Reyeses presented evidence that went directly to ARCO’s motive. A reasonable inference could be drawn that ARCO acted out of racial bias. ARCO presented its purported reason for its action. The decision as to whom to believe was properly for a jury.
In my view, this principle — that motive is a factual question — compels the conclusion that the Reyeses should have been afforded the opportunity to present their claims to a jury. Accordingly, I dissent.